CaseCase: 19-2405   Document:
     3:17-cv-05659-WHA        59 627
                        Document  Page:Filed
                                         1 10/09/20
                                             Filed: 10/09/2020
                                                        Page 1 of 2




            NOTE: This disposition is nonprecedential.


       United States Court of Appeals
           for the Federal Circuit
                      ______________________

                         FINJAN, INC.,
                        Plaintiff-Appellant

                                v.

                 JUNIPER NETWORKS, INC.,
                      Defendant-Appellee
                    ______________________

                            2019-2405
                      ______________________

        Appeal from the United States District Court for the
     Northern District of California in No. 3:17-cv-05659-WHA,
     Judge William H. Alsup.
                      ______________________

                           JUDGMENT
                      ______________________

         JUANITA ROSE BROOKS, Fish & Richardson, PC, San Di-
     ego, CA, argued for plaintiff-appellant. Also represented
     by FRANCIS J. ALBERT, OLIVER RICHARDS; ROBERT
     COURTNEY, Minneapolis, MN.

        JONATHAN STUART KAGAN, Irell & Manella LLP, Los
     Angeles, CA, argued for defendant-appellee. Also repre-
     sented by REBECCA CARSON, Newport Beach, CA.
                     ______________________
CaseCase: 19-2405   Document:
     3:17-cv-05659-WHA        59 627
                        Document  Page:Filed
                                         2 10/09/20
                                             Filed: 10/09/2020
                                                        Page 2 of 2




     THIS CAUSE having been heard and considered, it is

     ORDERED and ADJUDGED:

         PER CURIAM (PROST, Chief Judge, WALLACH and
     STOLL, Circuit Judges).
                  AFFIRMED. See Fed. Cir. R. 36.

                         ENTERED BY ORDER OF THE COURT



            October 9, 2020         /s/ Peter R. Marksteiner
                 Date               Peter R. Marksteiner
                                    Clerk of Court
